MORRIS, Judge.
Defendant’s assignments of error Nos. 1, 2 and 3 are deemed abandoned, since no exceptions supporting them are *622brought forward in defendant’s brief and no argument or authority is stated in support of them. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
In his sole remaining assignment of error defendant excepts to the signing and entry of the order revoking his probation and to the signing and entry of the judgments and commitments upon revocation of his suspended sentence. These exceptions present the face of the record for review. State v. Brown, 20 N.C. App. 483, 201 S.E. 2d 577 (1974), and cases cited therein. We have examined the record proper and' find no error.
No error.
Judges Vaughn and Clark concur.